Citation Nr: 0030109	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-26 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from May 1982 to 
May 1985and from February 1990 to September 1990.  He also 
served in the Army Reserve. 

This appeal arises from an April 1997 rating action of the 
San Juan, the Commonwealth of Puerto Rico, regional office 
(RO).  In that decision, the RO denied the issue of 
entitlement to a total rating based on individual 
unemployability.  


REMAND

Service connection has been granted for a herniated nucleus 
pulposus at L4-L5 and S1 with degenerative joint disease of 
the lumbar spine.  A 60 percent evaluation has been assigned 
to this disorder, which is the veteran's only 
service-connected disability.  Throughout the current appeal, 
the veteran has asserted that this service-connected 
disability alone has resulted in his inability to maintain 
gainful employment.  

The most recent VA compensation examination was conducted in 
February 1997.  Received in May 2000 were several statements 
from private physicians which are to the effect that the 
veteran is totally disabled due to his service connected back 
disability.  In view of these facts, the Board is of the 
opinion that additional development is warranted.

While the case was pending at the Board, legislation was 
enacted which revised and clarified the duty of the VA to 
assist a claimant applying for VA benefits.  H. R. 4864 / 
Public Law 106-475 (Veterans Claims Assistance Act of 2000), 
effective November 9, 2000.  The RO has not had the 
opportunity to review the veteran's claim in conjunction with 
the new legislation.

In accordance with the statutory duty to assist the veteran, 
the case is REMANDED for the following:

1.  It is requested that the RO review 
the veteran's claim in conjunction with 
the recent legislation H. R. 4864 / 
Public Law 106-475 (Veterans Claims 
Assistance Act of 2000), effective 
November 9, 2000, and undertake any 
necessary actions and development to 
comply with this legislation.

2.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA, military, and private 
medical records pertaining to current 
treatment for his low back disability.  

3.  The veteran should be afforded a VA 
examination by an orthopedist in order to 
determine the nature and severity of the 
service connected low back disability.  
All indicated tests and studies should be 
accomplished, and the findings should be 
reported in detail.  The claims file 
should be made available to the examiner 
for review.  It is requested that the 
examiner obtain a detailed occupational 
history.  Following the examination it is 
requested that the examiner render an 
opinion as to the extent to which the low 
back disability impacts on the veteran's 
employability.  The examiner's attention 
is directed to the May 2000 private 
medical opinions.  A complete rational 
for any opinion expressed should be 
included in the examination report. 

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a total rating based on individual 
unemployability.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  The 
veteran and his representative should 
then be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The veteran may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



